SUPPLEMENT DATED JANUARY 28, 2010 TO PROSPECTUS DATED MAY 1, 2009 FOR FUTURITY ACCUMULATOR II VARIABLE UNIVERSAL LIFE INSURANCE TO PROSPECTUS DATED NOVEMBER 3, 2008 FOR FUTURITY SURVIVORSHIP II VARIABLE UNIVERSAL LIFE INSURANCE TO PROSPECTUS DATED MAY 1, 2008 FOR FUTURITY PROTECTOR II VARIABLE UNIVERSAL LIFE INSURANCE TO PROSPECTUS DATED APRIL 25, 2007 FOR FUTURITY PROTECTOR VARIABLE UNIVERSAL LIFE INSURANCE AND FUTURITY ACCUMULATOR VARIABLE UNIVERSAL LIFE INSURANCE ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) SUN LIFE OF CANADA (U.S.) VARIABLE ACCOUNT I This supplement contains information about the Delaware VIP Growth Opportunities Series that is available under your Policy. On January 19, 2010, the Board of Trustees of Delaware VIP Trust approved changes to the investment strategies and policies of Delaware VIP Growth Opportunities Series to reposition the Series as a focus smid-cap growth fund. In connection with these changes, the Series will change its name to Delaware VIP Smid Cap Growth Series on or about March 19, 2010. THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. Futurity Protector, Protector II, Accumulator, Accumulator II, Survivorship II (Delaware
